Citation Nr: 1749355	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  11-33 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan M. Estes, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1987 to April 1989. He also served in the Tennessee Army National Guard from March 1996 to May 2002.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2010 by a Department of Veterans Affairs (VA) Regional Office (RO).

In July 2016, the Board remanded the case for additional development and it now returns for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2017). In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998). While strict compliance to the terms of the remand is not necessary, there must be at least a substantial compliance to the remand orders. D'Aries v. Peake, 22 Vet. App. 97 (2008). 

In July 2016, the Board remanded the Veteran's claim for service connection for a low back disorder, in part, in order to obtain complete service treatment and personnel records for his period of service in the National Guard. The record shows that the AOJ attempted to obtain the records from the Adjutant General of Tennessee in August 2016; however, in response, the Staff Judge Advocate of the Tennessee National Guard advised that they had no records for the Veteran and recommended that the AOJ attempt to obtain his personnel records through the National Personnel Records Center (NPRC) and his medical records from the National Guard Medical Command (MEDCOM).  Thereafter, the AOJ requested the appropriate records from both entities; however, in December 2016, MEDCOM advised that they did not begin keeping records until 2008 and all previous records would have been sent to NPRC.  Additionally, NPRC advised in February 2017 that, based on the Veteran's dates of service, the record should have been retired to the Record Management Center (RMC) and a review of the record failed to show that the AOJ had contacted RMC.  The AOJ subsequently requested the Veteran's records from NPRC in March 2017 and August 2017, but only supplied his active duty dates.  Furthermore, to date, the RMC has not responded to the request.  Consequently, another remand is necessary in order to attempt to obtain the Veteran's National Guard records from the RMC. 

Additionally, new medical evidence has been added to the record since the Veteran was afforded a VA examination in order to ascertain the nature and etiology of his low back disorder in March 2010. At such time, the examiner offered a negative nexus opinion and, in doing so, indicated that no medical records existed in the 20 years after the Veteran's period of active duty. This new evidence is within that period. Further, the examiner indicated that medical evidence from the Veteran's period of service in the National Guard could be probative to the question of nexus. Therefore, in light of the new evidence, an addendum to the original opinion, to account for all medical evidence subsequently added to the record, is necessary. 

Finally, additional evidence, to include the Veteran's Social Security Administration (SSA) records, was associated with the record after the issuance of the most recent supplemental statement of the case in November 2016.  Therefore, in the readjudication of the Veteran's claim, the entirety of the evidence, to specifically include that received since the most recent supplemental statement of the case, should be considered.

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran's service treatment and personnel records pertaining to his National Guard service from March 1996 to May 2002 from RMC.  All reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

2. After all outstanding records have been associated with the record, return the record to the VA examiner who conducted the March 2010 VA examination referable to the Veteran's low back disorder. The record and a copy of this Remand must be made available to the examiner. The examiner should note in the examination report that the record and the Remand have been reviewed. If the March 2010 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion. The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

(A) After a review of the entire record, to specifically include the additional medical evidence referable to the Veteran's time after active duty, the examiner should provide an opinion as to whether his low back disorder at least as likely as not (i.e., a 50 percent or greater probability) had its onset in, or is otherwise related to his military service, to include his in-service complaints of low back pain in January 1989 while on active duty and/or the duties associated with his military occupational specialty of observation scout helicopter repairer while on active duty from June 1987 to April 1989 and in the National Guard from March 1996 to May 2002. 

(B)  The examiner should also opine whether it is at least as likely as not (50 percent or greater probability) that arthritis of the low back manifested within one year of the Veteran's service separation in April 1989, i.e., by April 1990, and, if so, describe the manifestations. 

If the examiner is unable to provide the requested opinion without resort to speculation, the examiner should clearly indicate that and describe what facts or information is missing that would permit a non-speculative opinion.  

A clear rationale for all opinions given is needed. A discussion of the facts and medical principles involved, and the lay assertions of the Veteran, to include his continuity of symptomatology, should be considered in giving any opinion.

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, to specifically include that received since the November 2016 supplemental statement of the case.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




